Case 20-10328-elf       Doc 11     Filed 01/27/20 Entered 01/27/20 13:32:00            Desc Main
                                   Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: Kenneth P. Karl and Joyce E. Karl            CHAPTER 13

         DEBTORS
                                                      BANKRUPTCY CASE NUMBER
                                                      20-10328/ELF


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       Pursuant to Bankruptcy Rules 2002 and 9007, Bankruptcy Code §§102(1), 342, and

1109(b), JPMorgan Chase Bank, National Association, requests special notice of all matters

which must be noticed to creditors, equity security holders, any creditors or other committees,

and any other parties in interest whether sent by the Court, the Debtors, the Trustee, or any other

party. This request includes not only the notices and papers referred to in the Rules above, but

also includes, without limitation, Orders and notice of any Application, Motion, Petition,

Pleading, Request, Complaint, and demand, whether formal or informal, whether written or oral,

and whether transmitted or conveyed by mail delivery, telephone, telegraph, telex, facsimile or

otherwise.


                                                     SHAPIRO & DENARDO, LLC

DATED:         January 27, 2020                      BY: /s Michael J. Clark
                                                     Michael J. Clark, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610) 278-6800 / fax (847) 954-4809
                                                     PA BAR ID # 202929
                                                     pabk@logs.com
S&D File #: 20-064781
